Exhibit 10.11
TREEHOUSE FOODS, INC.
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated as of January 1, 2008)
     WHEREAS, TreeHouse Foods, Inc. (the “Company”) originally established the
Treehouse Foods, Inc. Executive Severance Plan, effective May 1, 2006 (the
“Plan”);
     WHEREAS, the Plan contains severance provisions for involuntary
terminations by the Company without Cause or for voluntary terminations by the
executive for Good Reason;
     WHEREAS, the Plan provides severance benefits to certain employees of the
Company and subsidiaries thereof, as identified in Appendix A (the “Executive”
or “Executives”);
     WHEREAS, the Plan shall not be applicable to employees of the Company (or
any subsidiary thereof) whose employment is subject to an employment agreement,
unless such agreement expressly states that such employee shall be eligible to
participate in the Plan;
     WHEREAS, generally, severance provisions, by their terms, constitute
nonqualified deferred compensation arrangements under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”);
     WHEREAS, the new Code Section 409A rules contain restrictive requirements
on the timing of distributions specifically with respect to executives who
constitute “specified employees” for purposes of Code Section 409A and failure
to comply with the new Code Section 409A rules could subject executives to a 20%
penalty tax, in addition to regular income taxes and an enhanced interest rate
for underpayment of tax; and
     WHEREAS, the Company has determined that it is desirable to make certain
written amendments to the Plan in order to be compliant with Code Section 409A
and that such written amendments, pursuant to IRS Notice 2007-86, are permitted
to be made at any time on or before December 31, 2008.
     NOW, THEREFORE, the Plan is hereby amended and restated in its entirety
effective as of January 1, 2008 and it supersedes all prior plans, policies and
practices of the Company (or any subsidiary thereof); for the Executives listed
on Appendix A, the Plan is the only severance program for such Executives.
     1. Definitions.
     (a) “Base Salary” means the regular annual rate of base salary in effect on
the Executive’s date of termination (or on the date of a Change of Control, if
such amount is greater).
     (b) “Cause” means:

 



--------------------------------------------------------------------------------



 



     (i) Executive’s conviction of a felony or the entering by Executive of a
plea of nolo contendere to a felony charge;
     (ii) Executive’s gross neglect or willful and intentional gross misconduct
in the performance of, or willful, substantial and continual refusal by
Executive to perform, the duties, responsibilities or obligations assigned to
Executive; or
     (iii) a material breach by Executive of the Code of Ethics applicable to
employees of the Company (or any subsidiary), as in effect from time to time.
     (c) “Change of Control” means the occurrence of any of the following events
following the Effective Date:
     (i) any “person” (as such term is used in Section 13(d) of the Exchange
Act, but specifically excluding the Company, any wholly-owned subsidiary of the
Company and/or any employee benefit plan maintained by the Company or any
wholly-owned subsidiary of the Company) becomes the “beneficial owner” (as
determined pursuant to Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or
     (ii) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two-thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or
     (iii) the Company or any subsidiary of the Company shall merge with or
consolidate into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding immediately thereafter securities
representing more than sixty percent (60%) of the combined voting power of the
voting securities of the Company or such surviving entity (or its ultimate
parent, if applicable) outstanding immediately after such merger or
consolidation; or
     (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets, or such a plan is commenced.
     (d) “Code” means the Internal Revenue Code of 1986, as amended.
     (e) “Earned Compensation” means the sum of:
     (i) any Base Salary earned, but unpaid, for services rendered to the
Company (or a subsidiary) on or prior to the Executive’s date of termination,
which shall be payable in a lump sum no later than the Company’s next regularly
scheduled payroll date following the Executive’s date of termination;

2



--------------------------------------------------------------------------------



 



     (ii) any annual Incentive Compensation payable for services rendered in the
calendar year preceding the calendar year in which the Executive’s date of
termination occurs that has not been paid on or prior to the Executive’s date of
termination (other than Base Salary and Incentive Compensation that has been
deferred, if any, pursuant to Executive’s election), and which is paid at the
time all other executives are paid with respect to such calendar year and
payable under the terms of the applicable underlying incentive plan; provided,
however, in the event of a termination of the Executive without Cause and which
entitles the Executive to payment under Section 4(a) hereof (i.e., following a
Change of Control), “Earned Compensation” shall include any annual Incentive
Compensation payable for services rendered in the calendar year preceding the
calendar year in which the Executive’s date of termination occurs,
notwithstanding any requirement that the Executive be in active employment on
the date such Incentive Compensation is paid or any other terms of the
applicable incentive plan to the contrary;
     (iii) any accrued but unused vacation days paid in accordance with the
underlying program terms and conditions; and
     (iv) any business expenses incurred on or prior to the date of the
Executive’s termination that are eligible for reimbursement in accordance with
the Company’s (or the subsidiary’s, as applicable) expense reimbursement
policies as then in effect.
     (f) “Good Reason” means a termination of Executive’s employment by
Executive within ninety (90) days following:
     (i) a material reduction in Executive’s annual Base Salary or Target
Incentive Compensation opportunity; or
     (ii) a material reduction in Executive’s duties and responsibilities or the
assignment to Executive of duties and responsibilities which are materially
inconsistent with Executive’s duties or which materially impair Executive’s
ability to function in his/her current position.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason:
     (A) if Executive shall have consented in writing to the occurrence of the
event giving rise to the claim of termination for Good Reason; or
     (B) unless Executive shall have delivered a written notice to
     (I) the Chief Executive Officer with respect any Executive with a title of
Senior Vice President or higher; or
     (II) any officer with the title of Senior Vice President or higher with
respect to an Executive not covered by Subclause (I) immediately above,

3



--------------------------------------------------------------------------------



 



within sixty (60) days of his/her having actual knowledge of the occurrence of
one of these such events stating that he intends to terminate his/her employment
for Good Reason and specifying the factual basis for such termination, and such
event, if capable of being cured, shall not have been cured within ten (10) days
of the receipt of such notice.
     (g) “Incentive Compensation” means with respect to any calendar year, the
annual incentive bonus paid or payable under any applicable plan or program of
the Company (or a subsidiary) providing for incentive compensation.
     (h) “Key Employee” means a “specified employee” as such term is defined
under Code Section 409A and the regulations issued thereunder.
     (i) “Severance Period” means the period of time over which payments are
made pursuant to Sections 3(b) or 4(a) hereof, as identified in Appendix A with
respect to each eligible Executive.
     (j) “Target Incentive Compensation” means with respect to any calendar
year, the annual incentive bonus the Executive would have been entitled to
receive under any applicable plan or program of the Company (or of a subsidiary)
providing for incentive compensation had he remained employed by the Company (or
a subsidiary) and assuming that performance at the level designated as “target”
for such calendar year had been met.
     (k) “Vested Benefits” means amounts which are vested or which the Executive
is otherwise entitled to receive under the terms of or in accordance with any
plan, policy, practice or program of, or any contract or agreement with, the
Company or any of its subsidiaries (collectively referred to as the “Benefit
Plans”), at or subsequent to the date of his/her termination without regard to
the performance by Executive of further services or the resolution of a
contingency and payable in accordance with applicable law and the terms of the
plan, policy, practice, program, contract or agreement under which such benefits
have accrued.
     2. Eligibility. The Plan is available to those Executives identified in
Appendix A, as such may be amended from time to time by the Compensation
Committee, or its duly authorized designee, in its sole discretion.
     3. Benefits upon Certain Terminations.
     (a) Termination for Any Reason. In the event of the termination of
Executive’s employment for any reason, Executive shall be entitled to:
     (i) any Earned Compensation as of the date of termination; and
     (ii) Vested Benefits, if any.
Nothing in this Plan shall amend or modify the terms of any Benefit Plan(s). No
additional termination benefits shall be paid or payable to or in respect of the
Executive pursuant to this Plan unless such Executive qualifies for payment
under Section 3(b) or 4(a) hereof.

4



--------------------------------------------------------------------------------



 



     (b) Involuntary or Constructive Termination. If the Executive’s employment
with the Company (or a subsidiary, as applicable) is terminated by the Company
(or the subsidiary, as applicable) without Cause, or the Executive has Good
Reason to terminate employment, the Executive shall be entitled to the following
payments and other benefits (in addition to the payments under Section 3(a)
hereof):
     (i) Salary Continuation. Executives shall receive salary continuation
payments in an amount equal to one (1) times (or such other multiple as may be
specifically identified with respect to a particular Executive in Appendix A)
the Executive’s Base Salary (the “Salary Continuation”). As permitted pursuant
to Treasury Regulation Section 1.409A-1(b)(9)(iii), such Salary Continuation
amount shall be payable as follows:
     (A) an amount equal to the lesser of:
     (I) fifty percent (50%) of Executive’s annual Base Salary as of his/her
date of termination; or
     (II) two (2) times the compensation limit of Code Section 401(a)(17) (i.e.,
$460,000 for 2008)
shall be paid to Executive equally (or approximately equally) over the number of
pay periods between his/her date of termination and the seventh month
anniversary of Executive’s date of termination in accordance with the Company’s
(or the subsidiary’s, as applicable) standard payroll practices; and
     (B) an amount equal to the Executive’s Salary Continuation reduced by the
amount paid to Executive under Clause (A) immediately above shall be paid to
Executive equally (or approximately equally) over the number of pay periods
between his/her seventh month anniversary of his/her date of termination and the
final month anniversary of his/her date of termination through which Salary
Continuation is available (e.g., one times Base Salary is available for twelve
(12) months, two times Base Salary is available for twenty-four (24) months,
etc.) in accordance with the Company’s (or the subsidiary’s, as applicable)
standard payroll practices; and
     (ii) Target Incentive Pay. Executives shall receive Target Incentive
Compensation in an amount equal to one (1) times (or such other multiple as may
be specifically identified with respect to a particular Executive in Appendix A)
the Executive’s Incentive Compensation for the calendar year which includes
his/her date of termination. Target Incentive Compensation (prorated, as
applicable) shall be paid in a single lump sum payment paid at the time all
other executives are paid with respect to the respective calendar year in
accordance with the underlying incentive plan terms and conditions.
Notwithstanding anything to the contrary, Tier III Executives shall not be
eligible to receive Target Incentive Compensation.
     (iii) Medical Benefits. The Company will provide comparable medical
(including prescription drug), dental, hospitalization and life insurance
benefits, as applicable, to the Executive and his/her eligible dependents for
the Severance Period,

5



--------------------------------------------------------------------------------



 



provided the Executive continues to pay the applicable employee rate for such
coverage. Executive’s coverage shall continue until the earlier of:
     (A) the last day of the Severance Period;
     (B) Executive’s death (provided that benefits provided to Executive’s
spouse and dependents shall not terminate upon Executive’s death); or
     (C) the date, or dates, he/she receives equivalent coverage and benefits
under the plans and programs of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit
basis).
If the Executive’s coverage under this subparagraph (iii) terminates due to any
event or occurrence other than Clauses (A), (B) or (C) above, the Company shall
provide Executive with a lump sum payment in an amount equal to the number of
remaining months of coverage to which he/she is entitled times the then
applicable Company portion of the premium for the relevant benefit plan in which
Executive participated. Such lump sum amount will be paid during the second
month following the month in which such coverage expires. Any such coverage
provided by the Company shall be provided under the benefit plan(s) applicable
to employees of the Company (or the subsidiary, as applicable) in general and
shall be subject to the terms of such plan(s), as such terms may be amended by
the Company in its sole discretion from time to time. In the case of any
coverage or plan to which the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (COBRA) would apply, any continuation of such coverage shall
run concurrently with any period of continuation coverage required under COBRA
and shall otherwise be provided in accordance with COBRA and the regulations
issued thereunder. Nothing in this Agreement shall amend or modify the terms of
any plan, contract or program providing for medical, prescription drug, dental,
hospitalization and/or life insurance benefits.
     4. Benefits upon Change of Control and Termination.
     (a) Payments Following a Change of Control. In lieu of the payments due
under Section 3(b) hereof, in the event the Executive’s employment with the
Company is terminated by reason of a termination without Cause or termination
for Good Reason within the twenty-four (24) month period immediately following a
Change of Control, the Executive shall be entitled to the following payments and
other benefits (in addition to the payments under Section 3(a) hereof):
     (i) Severance Payment. Executives shall receive an amount equal to one
(1) times (or such other multiple as may be specifically identified with respect
to a particular Executive in Appendix A relating to a Change of Control) the sum
of:
     (A) the Executive’s Base Salary, plus
     (B) the Executive’s Target Incentive Compensation

6



--------------------------------------------------------------------------------



 



(collectively, the “Severance Payment”). As permitted pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), such Severance Payment amount shall be
payable as follows:
     (I) an amount equal to the lesser of:
     (1) fifty percent (50%) of Executive’s annual Base Salary as of his/her
date of termination; or
     (II) two (2) times the compensation limit of Code Section 401(a)(17) (i.e.,
$460,000 for 2008)
shall be paid to Executive equally (or approximately equally) over the number of
pay periods between his/her date of termination and the seventh month
anniversary of Executive’s date of termination in accordance with the Company’s
(or the subsidiary’s, as applicable) standard payroll practices; and
     (II) an amount equal to the Executive’s Salary Continuation (which but for
the Change of Control would have been paid pursuant to Section 3(b) hereof)
reduced by the amount paid to Executive under Subclause (I) immediately above
shall be paid to Executive equally (or approximately equally) over the number of
pay periods between his/her seventh month anniversary of his/her date of
termination and the final month anniversary of his/her date of termination
through which Salary Continuation would have been available to Executive
pursuant to Section 3(b) hereof but for the Change of Control (e.g., one times
Base Salary is available for twelve (12) months, two times Base Salary is
available for twenty-four (24) months, etc.) in accordance with the Company’s
(or the subsidiary’s, as applicable) standard payroll practices; and
     (III) the remainder, which is an amount equal to the Severance Payment
reduced by the amount paid to Executive under Subclauses (I) and
(II) immediately above, shall be paid to Executive in a lump sum no later than
the seventh month anniversary of his/her date of termination;
     (ii) Medical Benefits. The Company will provide comparable medical
(including prescription drug), dental, hospitalization and life insurance
benefits, as applicable, to the Executive and his/her eligible dependents for
the Severance Period, provided the Executive continues to pay the applicable
employee rate for such coverage. Executive’s coverage shall continue until the
earlier of:
     (A) the last day of the Severance Period;
     (B) Executive’s death (provided that benefits provided to Executive’s
spouse and dependents shall not terminate upon Executive’s death); or

7



--------------------------------------------------------------------------------



 



     (C) the date, or dates, he/she receives equivalent coverage and benefits
under the plans and programs of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit
basis).
If the Executive’s coverage under this subparagraph (ii) terminates due to
something other than Clauses (A), (B) or (C) immediately above, the Company
shall provide Executive with a lump sum payment in an amount equal to the number
of remaining months of coverage to which he/she is entitled times the then
applicable Company portion of the premium for the relevant benefit plan in which
Executive participated. Such lump sum amount will be paid during the second
month following the month in which such coverage expires. Any such coverage
provided by the Company shall be provided under the benefit plan(s) applicable
to employees of the Company (or the subsidiary, as applicable) in general and
shall be subject to the terms of such plan(s), as such terms may be amended by
the Company in its sole discretion from time to time. In the case of any
coverage or plan to which the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (COBRA) would apply, any continuation of such coverage shall
run concurrently with any period of continuation coverage required under COBRA
and shall otherwise be provided in accordance with COBRA and the regulations
issued thereunder. Nothing in this Agreement shall amend or modify the terms of
any plan, contract or program providing for medical, prescription drug, dental,
hospitalization and/or life insurance benefits.
     (b) Parachute Excise Tax.
     (i) Gross-Up for Tax Liability under Section 4999 of the Code. If the
aggregate of all payments or benefits made or provided to Executive with respect
to payment under Section 4(a) hereof, if applicable, and under all other plans
and programs of the Company (the “Aggregate Payment”) is determined to
constitute a Parachute Payment, as such term is defined in Section 280G(b)(2) of
the Code, and exceeds an amount which is equal to three (3) times the
Executive’s “base amount” (as such term is defined in accordance with
Section 280G(b)(3)) by more than 10%, then the Company shall pay to Executive,
prior to the time any excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) is payable with respect to such Aggregate Payment, an additional
amount which, after the imposition of all income, employment and excise taxes
thereon, is equal to the Excise Tax on the Aggregate Payment.
     (ii) Limitation on the Amount of Payment. If Aggregate Payment is
determined to constitute a Parachute Payment, as such term is defined in Section
280G(b)(2) of the Code, and equals three (3) times the Executive’s “base amount”
(as such term is defined in accordance with Section 280G(b)(3)) or exceeds such
amount by 10% or less, then the Company shall reduce the amount payable under
Section 4(a) to an amount, the value of which is one dollar ($1.00) less than an
amount which is equal to three (3) times the Executives “base amount” and no
payment shall be required or made pursuant to Section 4(b)(i) hereof.
     (iii) Determination by Independent Auditor. The determination of whether
the Aggregate Payment constitutes a Parachute Payment and, if so, whether

8



--------------------------------------------------------------------------------



 



such amount shall be subject to an excise tax imposed under Section 4999 of the
Code, as well as the determination of the amount to be paid to Executive and the
time of payment pursuant to this Section 4 shall be made by the Company’s
independent auditor or, if such independent auditor is unwilling or unable to
serve in this capacity, such other nationally recognized accounting firm
selected by the Company with the consent of the person serving as the Chief
Executive Officer of the Company immediately prior to the Change of Control,
which consent shall not be unreasonably withheld. For purposes of this
calculation, the Executive shall be deemed to pay federal, state and local taxes
at the highest marginal rate of taxation for the applicable tax year.
     (iv) Payment. The estimated amount of the payment due the Executive
pursuant to paragraphs (4)(b)(i) or (ii), as applicable, shall be paid to the
Executive in a lump sum not later than thirty (30) business days following the
delivery of such estimate to the Executive and the Company. In the event that
the amount of the estimated payment is less than the amount actually due to the
Executive under this Section 4(b), the amount of any shortfall shall be paid to
the Executive within ten (10) business days after the existence of the shortfall
is determined.
     5. Conditions and Limitations on Severance Payments. The following
conditions and limitations shall apply to all severance benefits payable under
this Plan and all severance payments under the Plan shall be specifically
conditioned upon the Executive’s satisfaction of the conditions noted:
     (a) Full Discharge of Company Obligations. The amounts payable to Executive
under this Plan following termination of his/her employment (including amounts
payable with respect to Vested Benefits) shall be in full and complete
satisfaction of Executive’s rights under this Plan and any other claims he/she
may have in respect of his/her employment by the Company or any of its
subsidiaries other than claims for common law torts or under other contracts
between Executive and the Company or its subsidiaries. Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon Executive’s receipt of such amounts, the Company and all its
subsidiaries shall be released and discharged from any and all liability to
Executive in connection with this Plan or otherwise in connection with
Executive’s employment with the Company and its subsidiaries and, as a condition
to payment of any such amounts that are in excess of the Earned Compensation and
the Vested Benefits following the date of termination, Executive and the Company
shall execute (and not revoke) a valid mutual release to be prepared by the
Company pursuant to which the Executive and the Company (and its subsidiaries
and affiliates) shall each mutually agree to release the other, to the maximum
extent permitted under applicable law, from any and all claims either party may
have against the other that relate to or arise out of the employment or
termination of employment of the Executive, except any claims or rights which
cannot be waived by law.
     (b) No Mitigation; No Offset. In the event of any termination of employment
that entitles the Executive to a payment or payments under this Plan, Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due Executive under this Plan on account of any
remuneration attributable to any subsequent employment that he/she obtain,
except as may be applied pursuant to COBRA or other applicable law respecting
the continuation of benefits.

9



--------------------------------------------------------------------------------



 



     (c) Company Property. Promptly following termination of Executive’s
employment, Executive shall return to the Company all property of the Company or
any subsidiary, and all copies thereof in Executive’s possession or under
his/her control, except that Executive may retain his/her personal notes,
diaries, Rolodexes, calendars and correspondence.
     (d) Confidentiality. Without the prior written consent of the Company,
except:
     (i) in the course of carrying out his or her duties hereunder; or
     (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency,
Executive shall not disclose any trade secrets, customer lists, drawings,
designs, information regarding product development, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to members of the Board and management),
operating policies or manuals, business plans, financial records, packaging
design or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”) to
any third person unless such Confidential Information has been previously
disclosed to the public by the Company or has otherwise become available to the
public (other than by reason of Executive’s breach of this Section 6(d)).
     (e) Non-Solicitation of Employees. During Executive’s employment with the
Company, and any subsidiary thereof, and during the twelve (12) month period
following any termination of Executive’s employment for any reason, Executive
shall not, except in the course of carrying out his/her duties hereunder,
directly or indirectly induce any employee of the Company or any of its
subsidiaries to terminate employment with such entity, and shall not directly or
indirectly, either individually or as owner, agent, employee, consultant or
otherwise, knowingly employ or offer employment to any person who is or was
employed by the Company or a subsidiary thereof unless such person shall have
ceased to be employed by such entity for a period of at least six (6) months.
     (f) Non-Disparagement. Executive shall not disparage, slander or injure the
business reputation or goodwill of the Company (or any subsidiary) in any
material way, including, by way of illustration, through any contact with
vendors, suppliers, employees or agents of the Company (or any subsidiary) which
could harm the business reputation or goodwill of the Company (or any
subsidiary).
     (g) Confidentiality of Payments under the Plan. Executive shall keep all
aspects of this Plan not otherwise currently publicly available strictly
confidential, including but not limited to the fact, amount and/or duration of
any payment under this Plan strictly confidential, except that Executive may
make necessary disclosures to his/her attorney(s) or tax advisor(s) that are
retained to advise Executive in connection with amounts paid under this Plan.

10



--------------------------------------------------------------------------------



 



     (h) Remedies. To the extent permitted by law, if the Company determines
that the Executive has engaged in any of the restricted activities referenced in
this Section 5, the Company will immediately cease any unpaid severance payments
and will have the right to seek repayment of any such payments that have already
been made. In addition, the covenants and obligations of Executive with respect
to confidentiality, Company property, non-competition, non-solicitation and
non-disparagement relate to special, unique and extraordinary matters and that a
violation of any of the terms of such covenants and obligations may cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining Executive from committing any violation
of the covenants and obligations under the Plan. These injunctive remedies shall
be cumulative and in addition to any other rights and remedies the Company has
at law or in equity.
     6. Miscellaneous.
     (a) Survival. Sections 5(d), (e), (f), (g) and (h) (relating to
confidentiality, non-competition, non-solicitation and non-disparagement) and
6(p) (relating to governing law) shall survive the termination of this Plan.
     (b) Binding Effect. This Plan shall be binding on, and shall inure to the
benefit of, the Company and any person or entity that succeeds to the interest
of the Company (regardless of whether such succession does or does not occur by
operation of law) by reason of a merger, consolidation or reorganization
involving the Company or a sale of all or substantially all of the assets of the
Company, provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Plan, either contractually or as a matter of law. In the event of a sale of
assets as described in the preceding sentence, the Company shall use its
reasonable best efforts to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. This Plan
shall also inure to the benefit of Executive’s heirs, executors, administrators
and legal representatives and beneficiaries.
     (c) Inalienability; Assignment. Except as provided under Section 6(b), in
no event may any Executive sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process..
     (d) Entire Plan. This Plan document constitutes the entire understanding of
the Company and the Executive with respect to the matters referred to herein.
With respect to Executives identified in Appendix A, this Plan supersedes all
prior plans, policies and practices of the Company, including provisions of a
prior employment agreement, if any, between the Executive and the Company (or a
subsidiary) with respect to severance or separation pay for the Executive. The
Plan is the only severance program for such Executives.
     (e) Severability; Reformation. In the event that one or more of the
provisions of this Plan shall become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event any of Sections 5
(d), (e), (f), (g) or (h) is not enforceable in accordance with its

11



--------------------------------------------------------------------------------



 



terms, such Section(s) shall be interpreted or reformed to make such Section
enforceable in a manner which provides the Company the maximum rights permitted
at law.
     (f) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Plan shall not operate as a waiver of
any other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this Plan shall be implied from
any course of dealing between the parties hereto or from any failure by either
party hereto to assert its or his rights hereunder on any occasion or series of
occasions.
     (g) Administration.
     (i) Powers of Administrator. The Plan is administered by the Compensation
Committee of the Board of Directors of TreeHouse Foods, Inc. The Plan
Administrator has the power, in its sole discretion, to approve and interpret
the Plan, to decide all matters under the Plan, including eligibility to
participate and benefit entitlement, and to adopt rules and procedures it deems
appropriate for the administration and implementation of the Plan. The Plan
Administrator’s determinations and interpretations shall be conclusive and
binding on all individuals. In administering the Plan, the Plan Administrator
may, at its option, employ compensation consultants, accountants, counsel and
other persons to assist or render advice and other services, all at the expense
of the Company.
     (ii) Authority to Delegate. The Plan Administrator may delegate all or part
of its authority to such other person or persons as the Plan Administrator
designates from time to time. The Plan Administrator has delegated to the Senior
Vice President (SVP), Administration, of the Company authority to determine
eligibility under the Plan and authority over all aspects of day-to-day
administration of the Plan (including but not limited review of claims for
benefits). The actions of the SVP, Administration shall be final and binding on
all employees and Participants.
     (iii) Indemnification. The Company shall indemnify and hold harmless each
of the members of the Compensation Committee and any employee to whom any of the
duties of the Compensation Committee may be delegated, from and against any and
all claims, losses, costs, damages expenses or liabilities arising from any
action or failure to act with respect to this Plan, except in the case of
willful misconduct by such member or such employee. This indemnification shall
be in addition to, and not in limitation of, any other indemnification of any
such member or employee.
     (h) Claims. Any person that believes he/she is entitled to any payment
under the Plan may submit a claim in writing to the Company. Any such claim
should be sent to TreeHouse Foods, Inc., Attention: Senior Vice President of
Administration, 2 Westbrook Corporate Center, Suite 1070, Westchester, Illinois
60154. If the claim is denied (either in full or in part), the claimant will be
provided with written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will describe any additional information needed to support the claim. The denial
notice will be provided within 90 days after the claim is received. If special
circumstances

12



--------------------------------------------------------------------------------



 



require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period.
     (i) Appeal Procedure. If a claimant’s claim is denied, the claim may apply
in writing to the Compensation Committee for a review of the decision denying
the claim. The claimant then has the right to review pertinent documents and to
submit issues and comments in writing. The Compensation Committee will provide
written notice of its decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant will be given written notice of the reason for the delay.
     (j) Source of Payments. All payments under the Plan will be paid in cash
(except with respect to the payment of Vested Benefits which will be paid in
accordance with the terms of the applicable Benefit Plans) from the general
funds of the Company; no separate fund will be established under the Plan and no
assets will be segregated or set aside for the sole purpose of making payments
under the Plan. Any right of any person to receive any payment under the Plan
will be no greater than the right of any other unsecured creditor of the
Company.
     (k) No Expansion of Employment Rights. Neither the establishment or
maintenance of the Plan, the payment of any amount under the Plan, nor any
action of the Company, or any subsidiary thereof, shall confer upon any
individual any right to be continued as an employee nor any right or interest in
the Plan other than as provided in the Plan.
     (l) Amendment and Termination. The Company reserves the right, in its sole
and absolute discretion, to amend or terminate the Plan, in whole or in part,
for any reason or no reason, at any time and from time to time; provided,
however, that no amendment or termination of the Plan shall take effect until
the expiration of a six (6) month period from the date such amendment is adopted
or such decision to terminate is made by the Board of Directors of the Company,
or its duly authorized designee. Any such amendment or termination may affect
the benefits payable to an Executive.
     (m) Headings. Headings to Sections in this Plan are for convenience only
and are not intended to be part of or to affect the meaning or interpretation
hereof.
     (n) Withholding. Any payments provided for herein shall be reduced by any
amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.
     (o) Governing Law. This Plan shall be governed by the laws of the State of
Illinois without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply.
     IN WITNESS WHEREOF, TreeHouse Foods, Inc., by its duly authorized officer,
has executed this Plan on the date indicated below.

13



--------------------------------------------------------------------------------



 



              TREEHOUSE FOODS, INC.          
 
  By:   /s/ Thomas E. O’Neill
 
       
 
       
 
  Its:   General Counsel and Chief Administrative Officer
 
       
 
       
 
  Date:   November 7, 2008
 
       

14



--------------------------------------------------------------------------------



 



APPENDIX A
     Tier I Executives

                              Severance Period   Change in Control Title  
Company   Regular Severance   For Regular Severance   Severance
Senior Vice President and Chief Financial Officer
  TreeHouse Foods, Inc.   2x Base Salary
2x Target Incentive Compensation   24 months   3x Base Salary
3x Target Incentive Compensation

     Tier II Executives

                              Severance Period   Change in Control Title  
Company   Regular Severance   For Regular Severance   Severance
Senior Vice President—HR
  TreeHouse Foods, Inc.   1x Base Salary
1x Target Incentive Compensation   12 months   2x Base Salary
2x Target Incentive Compensation

     Tier III Executives

                              Severance Period   Change in Control Title  
Company   Regular Severance   For Regular Severance   Severance
Vice President & Assistant General Counsel
  TreeHouse Foods, Inc.   1x Base Salary   12 months   1x Base Salary
1x Target Incentive Compensation
 
               
Senior Vice Presidents
  Bay Valley Foods LLC   1x Base Salary   12 months   1x Base Salary
1x Target Incentive Compensation
 
               
Vice Presidents
  Bay Valley Foods LLC   1x Base Salary   12 months   1x Base Salary
1x Target Incentive Compensation

15